

	

		II

		109th CONGRESS

		2d Session

		S. 2369

		IN THE SENATE OF THE UNITED STATES

		

			March 6, 2006

			Mr. Specter (for

			 himself, Mr. Leahy,

			 Ms. Murkowski, Mr. Sununu, Mr.

			 Feingold, Mr. Craig,

			 Mr. Hagel, Mr.

			 Durbin, Mr. Salazar,

			 Mrs. Feinstein, Mr. Obama, and Mr.

			 Kerry) introduced the following bill; which was read twice and

			 referred to the Committee on the

			 Judiciary

		

		A BILL

		To require a more reasonable period for delayed-notice

		  search warrants, to provide enhanced judicial review of FISA orders and

		  national security letters, to require an enhanced factual basis for a FISA

		  order, and to create national security letter sunset

		  provisions.

	

	

		1.Limitation on reasonable

			 period for delaySection

			 3103a(b)(3) of title 18, United States Code, is amended by striking 30

			 days and inserting 7 days.

		2.Judicial review

			 of FISA orders and national security letters

			(a)FISASubsection

			 (f)(2) of section 501 of the Foreign Intelligence Surveillance Act of 1978 (50

			 U.S.C. 1861) is amended

				(1)in subparagraph

			 (A)(i)—

					(A)by striking

			 a production order and inserting a production order or

			 nondisclosure order; and

					(B)by striking

			 Not less than 1 year and all that follows through the end of the

			 clause;

					(2)in subparagraph

			 (A)(ii), by striking production order or nondisclosure;

			 and

				(3)in subparagraph

			 (C), by striking clause (ii) and redesignating clause (iii) as clause

			 (ii).

				(b)Judicial review

			 of national security lettersSection 3511(b) of title 18, United States

			 Code, is amended—

				(1)in paragraph (2), by striking If, at

			 the time of the petition, and all that follows through the end of the

			 paragraph; and

				(2)in paragraph (3),

			 by striking If the recertification that disclosure may and all

			 that follows through made in bad faith..

				3.Factual basis

			 for requested orderSection

			 501(b)(2)(A) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.

			 1861(b)(2)(A)) is amended to read as follows:

			

				(A)a statement of

				facts showing that there are reasonable grounds to believe that the records or

				other things sought—

					(i)are relevant to

				an authorized investigation (other than a threat assessment) conducted in

				accordance with subsection (a)(2) to obtain foreign intelligence information

				not concerning a United States person or to protect against international

				terrorism or clandestine intelligence activities; and

					(ii)either—

						(I)pertain to a

				foreign power or an agent of a foreign power;

						(II)are relevant to

				the activities of a suspected agent of a foreign power who is the subject of

				such authorized investigation; or

						(III)pertain to an

				individual in contact with, or known to, a suspected agent of a foreign power;

				and

						.

		4.National

			 security letter sunsetSection

			 102 of the USA PATRIOT Improvement and Reauthorization Act of 2005 (H.R. 3199,

			 109th Congress, 2d Session) is amended by adding at the end the

			 following:

			

				(c)Other

				sunsets

					(1)In

				generalEffective December 31, 2009, the following provisions are

				amended so that they read as they read on February 27, 2006:

						(A)Section 2709 of

				title 18, United States Code.

						(B)Sections 626 and

				627 of the Fair Credit Reporting Act (15 U.S.C. 1681u, 1681v).

						(C)Section 1114 of

				the Right to Financial Privacy Act (12 U.S.C. 3414).

						(D)Section 802 of

				the National Security Act of 1947 (50 U.S.C. 436).

						(2)ExceptionWith

				respect to any particular foreign intelligence investigation that began before

				the date on which the provisions referred to in paragraph (1) cease to have

				effect, or with respect to any particular offense or potential offense that

				began or occurred before the date on which such provisions cease to have

				effect, such provisions shall continue in

				effect.

					.

		5.Rule of

			 constructionAmendments to

			 provisions of law made by this Act are to such provisions, as amended by the

			 USA PATRIOT Improvement and Reauthorization Act of 2005 (H.R. 3199, 109th

			 Congress, 2d Session) and by the USA PATRIOT Act Additional Reauthorizing

			 Amendments Act of 2006 (S. 2271, 109th Congress, 2d Session).

		

